 


113 S947 : SAFE Act Confidentiality and Privilege Enhancement Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC 
113th CONGRESS1st Session 
S. 947 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2013 
Referred to the Committee on Financial Services 
 
AN ACT 
To ensure access to certain information for financial services industry regulators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the SAFE Act Confidentiality and Privilege Enhancement Act. 
2.Confidentiality of information shared between state and federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting ‘‘or financial services’’ before ‘‘industry’’. 
Passed the Senate December 17, 2013.Nancy Erickson,Secretary 
